PER CURIAM:
Dionne R. Jones appeals the district court’s order granting summary judgment for the Defendant and the order granting in part and denying in part her motion to reconsider that order. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order granting summary judgment for the Defendant and the order granting in part and denying in part reconsideration for the reasons stated by the district court. See Jones v. Va. Dep’t of Soc. Servs., No. 1:08—cv-00166-TSE-TRJ, 2008 WL 4223615 (E.D. Va. filed Sept. 10, 2008 & entered Sept. 11, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
Affirmed.